FILED
                           NOT FOR PUBLICATION
                                                                                AUG 2 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GREGORY RICHARDSON, an                           No.    19-55281
individual,
                                                 D.C. No.
              Plaintiff-Appellant,               5:17-cv-01944-JVS-SP

 v.
                                                 MEMORANDUM*
FIRST CENTENNIAL MORTGAGE
CORPORATION, an Illinois Corporation
doing business in California; JOSEPH
HOWINGTON, an individual; TRACY
ZHANG, an individual; DOES, 1 through
100, inclusive; DANE MCCLAIN, an
individual,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                             Submitted July 29, 2021**
                             San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Gregory Richardson appeals pro se from an order denying reconsideration of

an order dismissing his claims against two defendants, Dane McClain and First

Centennial Mortgage Corporation (First Centennial), without leave to amend. We

dismiss for lack of jurisdiction. See Symantec Corp. v. Glob. Impact, Inc., 559

F.3d 922, 923 (9th Cir. 2009).

      The district court’s dismissal orders were not final because they did not

dispose of all of Richardson’s claims. See Prellwitz v. Sisto, 657 F.3d 1035, 1038

(9th Cir. 2011); Fed. R. Civ. P. 54(b). Accordingly, the district court’s denial of

Richardson’s motion for reconsideration was also not final. See Branson v. City of

Los Angeles, 912 F.2d 334, 336 (9th Cir. 1990).

      “All pending motions are denied as moot.” In re Suspension of Pipkins, 154

F.3d 1009, 1010 (9th Cir. 1998).

      DISMISSED.




                                          2